Citation Nr: 0731970	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  97-29 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
disability claimed to have resulted from medical treatment 
received at the Philadelphia, Pennsylvania VA Medical Center 
during the period from April 1989 to December 1991.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.F.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas which denied the veteran's claim of 
entitlement to benefits under 38 U.S.C. § 1151.  During the 
pendency of the appeal, the veteran relocated; original 
jurisdiction now resides at the VA Regional Office in 
Wilmington, Delaware (RO).  

In August 2007, the veteran, J.F. and the veteran's 
representative presented evidence and testimony in support of 
the veteran's claim at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.


FINDING OF FACT

A preponderance of the competent medical evidence supports a 
conclusion that no additional disability was caused by 
medical treatment at the Philadelphia VAMC in 1989-1991, 
including prescription of medications in connection 
therewith.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 is not 
warranted.  38 U.S.C.A. § 1151 (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151.  He essentially claims that his 
psychological condition worsened as a result of taking 
Halcion and Xanax in combination for an extended period as 
directed by VA physicians.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the RO informed the veteran in a June 
2005 letter of the statutory requirements for a claim for 
disability under 38 U.S.C. § 1151 and 38 C.F.R. § 3.358.  
Specifically, the letter restated § 3.358 in its entirety.  
Moreover, the veteran was told what evidence his claim must 
include.  The letter specifically referred to the veteran 
supporting his claim via medical evidence pertaining to the 
claimed disability, which was best shown by medical records 
or a doctor's statement.  The letter requested that the 
veteran identify all VA and non-VA medical facilities where 
he had received treatment for the conditions underlying his 
clam. 

The veteran was informed that the RO would request his 
medical records from any VA Medical Centers which treated 
him, and that he must tell the RO the names of the medical 
centers, the medical condition treated, and the approximate 
dates of treatment.  The veteran was told that VA would, on 
his behalf, make reasonable efforts to obtain additional 
relevant private medical records and records held by other 
Federal agencies.  
  
Further, the veteran was notified that "if there is any 
other evidence you want us to consider" that he must submit 
it, or complete a form authorizing VA to obtain it.  The 
letter additionally informed the veteran that "if there was 
any other evidence or information that you think will support 
your claim" to let VA know or send it to them.  In essence, 
the veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran in this case seeks to entitlement to compensation 
under 38 U.S.C. § 1151.  The Board notes that 38 U.S.C. 
§ 1151 provides compensation for disabilities related to VA 
care as though those disabilities were service-connected.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.   

The Dingess Court held that 38 C.F.R. §§ 5103(a) and 3.159(b) 
apply to all five elements of a "service connection" claim, 
and require VA to review the information and the evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection and 
claim of entitlement to compensation under 38 U.S.C. § 1151.  
In other words, any lack advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.  

The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 was denied based on a lack of evidence as to 
elements (2) and (3), existence of additional disability and 
relationship of the veteran's disability to VA medical care.  
As explained above, he has received proper VCAA notice as to 
his obligations and those of VA with respect to those crucial 
elements.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained VA 
medical records and private medical records pertaining to his 
claim.  Importantly, the veteran has identified records from 
VA medical facilities in Houston, Texas, and Biloxi, 
Mississippi.  Those records were obtained by the RO and are 
incorporated into the veteran's claims folder.  The Board is 
not aware the veteran has identified any additional 
information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  As noted in the Introduction, the veteran and his 
representative appeared before the undersigned VLJ and 
presented evidence and argument in support of the veteran's 
claim.  

Accordingly, the Board will proceed to a decision on the 
merits.

Applicable law and regulation

The veteran submitted his claim under 38 U.S.C. § 1151 in 
November 1996.  During the pendency of the claim, there has 
been a change in the law and regulations which apply to the 
veteran's claim.  Indeed, both 38 U.S.C. § 1151 and its 
implementing regulations have since been amended.  

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7- 
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).



The current law

The law to be applied to claims received October1, 1997, 
require the claimant to prove the following:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable." [Emphasis 
added].

See 38 U.S.C.A. § 1151 (West 2002).

The former law

In pertinent part, for claims filed prior to October 1, 1997, 
38 U.S.C. § 1151 provided that when there is no willful 
misconduct by a veteran, additional disability resulting from 
VA hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  
See also 38 C.F.R. § 3.358 (2006).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA treatment and additional disability, and that 
there need be no identification of "fault" on the part of VA.  
The Supreme Court further found that the then implementing 
regulation, 
38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 
38 U.S.C.A. § 1151 with respect to the regulation's inclusion 
of a fault or accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thus, the law and regulations existing at the time the 
veteran submitted his claim in November 1996 do not require 
the claimant to show "carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable."  Instead, the veteran need only 
show an injury, or an aggravation of an injury, as the result 
of hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability.

Thus, the Board finds that the law in effect when the veteran 
submitted his claim in November 1996 is more favorable, and 
it will be applied.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.358.

Analysis

The veteran's contentions

The veteran seeks compensation under the provisions of 
38 U.S.C. § 1151 for additional disability, to include 
dizziness, increased anxiety, heart damage, joint pain, mood 
alteration, loss of memory, increased depression and 
paranoia.  See veteran's statement dated November 26, 1997.  
The veteran believes that the medications which he was 
prescribed (Halcion and Xanax) while being treated for 
anxiety and sleep problems at VAMC Philadelphia in 1989 and 
1991 have led to the claimed additional disability.  He 
claims, as stated in a May 2006 statement, that VA used him 
as a "ginny pig" (sic), suggesting that the treatment VA 
provided was somehow experimental.  The veteran claimed that 
his continued use of Xanax and Halcion led to an attempted 
suicide on New Years Eve 1991 and subsequent hospitalization 
at a private hospital in Philadelphia.  See the August 2007 
hearing transcript at p. 23.

In substance, the veteran, although acknowledging psychiatric 
problems prior to being prescribed Halcion and Xanax, 
contends that such became worse due to the administration of 
such medications.  The veteran contends that the additional 
disability the medications caused continues to the present 
time.  See the hearing transcript at p. 29. Witness J.F. 
testified that he observed that the veteran changed from a 
"happy go-lucky" person to a more depressed and paranoid 
person.  See the hearing transcript at pages 15 and 16.  

In summary, the veteran claims additional disability due to 
the prescription of these medications.  As discussed in the 
law and regulations section above, under the version of 
38 U.S.C. § 1151 in effect at the time of his claim in 1996, 
he need not establish that the administration of such 
medication was the product of negligence, carelessness, or 
the like on the part of VA, just that he has additional 
disability stemming therefrom.

Factual background

In order to determine whether additional disability due to VA 
medical treatment now exists, the Board looks to the entire 
record, with an emphasis on his condition before and after 
the treatment which he claims caused additional disability.  

(i.)  The veteran's mental health condition prior to VA 
treatment in 1989-91

The veteran's mental health problems are well documented.  A 
November 1973 entry indicates that the veteran complained 
that he had fits of temper and violence and experienced 
anxiety.  The physician stated that the veteran was "tense, 
anxious, and depressed over poor marriage . . . cries easily 
. . . dull, shallow . . . thought process good; not 
delusional; probably paranoid . . . memory good; insight 
poor."

A December 1973 treatment note states that the veteran stated 
he had an inability to sleep and complained that his 
"medications seems to be wrong - most dosages too strong."  

In a January 1974 treatment note, the examiner described the 
veteran as a "hypochondriac" and opined that "any 
intervention treatment will make him worse."  A June 1974 
entry indicates the veteran complained of dizziness.  Medical 
records in evidence dated between November 1973 and June 1974 
also include numerous references regarding the veteran's 
complaints of various pains and aches.

In an April 1980 claim for service connection, the veteran 
contended that his dizziness was caused by one or both of two 
separate head injuries he received while on active duty.  In 
a September 1980 claim for service connection for a "nervous 
condition" [that is, a psychiatric disability], the veteran 
submitted two letters from two doctors.  Dr. A.M. stated that 
the veteran had been a patient prior to August 1977 and that 
the veteran had complained of anxiety and dizziness.  Dr. 
M.R. merely stated that he treated the veteran for pain in 
the "cervicle area."  In a September 1985 claim the veteran 
contended that the Navy was negligent for not "studying, 
examining and concluding my service sustained injury on 8/68 
. . . ."  The veteran opined that the injury resulted in his 
back condition.

A June 24, 1985 letter from Dr. A.H. to the veteran's 
attorney states that his initial impression of the veteran 
was that he had an "adjustment disorder with mixed emotions 
and a chronic pain disorder."  However, Dr. A.H. stated that 
he had become aware of an additional problem: 
"diagnostically such would be termed an Atypical Personality 
Disorder (with narcissistic trait.)."  Dr. A.H. further 
stated that he veteran "is inclined to distort various 
situations and to project the blame upon others - all of this 
makes [the veteran] a more difficult person to treat psycho-
therapeutically and psychopharmacologically."

In a March 1986 letter to the veteran's attorney, Dr. A.H. 
stated that the veteran was in "great need" of being 
involved in a "multiple disciplined psychologically oriented 
chronic pain rehabilitation program . . . ," and he was 
"concerned that if [the veteran] is not involved in a pain 
program . . . he may regress to the point of needing 
psychiatric hospitalization."

An April 1987 vocational report prepared listed the veteran's 
symptoms as short-temper, low energy level, sleep problems 
caused by chronic pain, and loss of sex drive.  The veteran 
complained that these symptoms made him desire social 
isolation.

A September 1988 psychological treatment note states that the 
veteran "complains primarily of anxiety and depression."  
The note relates how the veteran's complaints were related to 
his back condition.  The examiner noted that the veteran had 
been treated with "antidepressants and antianxiety agents."  
The veteran was diagnosed as presenting with generalized 
anxiety disorder and depression.

In short, the medical records, as well as documents submitted 
by the veteran in connection with various claims for service 
connection, document a serious psychiatric disability, as 
well as various other complaints such as dizziness and severe 
back pain, before his treatment by VA.  Also of note is the 
fact that the veteran complained that various psychiatric 
medications were either ineffective or had significant 
negative side effects.   

(ii.)  VA prescription of Halcion and Xanax

VAMC Philadelphia treatment records in evidence indicate that 
the veteran was placed on Halcion by a physician at VAMC 
Philadelphia on April 11, 1989.  An entry dated January 9, 
1990, indicates that because of the veteran's complaints that 
Halcion gave him mood swings, he was placed on Restoril.  The 
record indicates that the veteran complained that Restoril 
was not effective, and his medication was switched to Ativon 
on April 19, 1990.  

On May 17, 1990, the veteran complained that he was having 
sleeping problems.  He was placed on 0.25 milligrams Halcion 
and 0.25 milligrams Xanax.  On June 13, 1990, the veteran 
complained that the dosage of Xanax was providing little 
relief, so the dose was increased to 0.50 milligrams of 
Xanax.  On September 25, 1990, the veteran related that he 
was more depressed and admitted suicidal ideation at times, 
but agreed to go to VAMC emergency if he ever felt suicidal.  
A diagnosis of depression was made, and the veteran was 
started on Prozac.  On November 8, 1990, the veteran 
complained of increased anxiety, and the dosage of Prozac was 
reduced.

On January 28, 1991, the veteran's medication was changed to 
include nortriptyline in 0.50 milligram doses.  Psychiatry 
notes between January and April 1991 reflect the veteran 
continued to complain about chronic back pain, financial 
concerns - including the failure of his floral business - and 
problems with his marital relationship.

On August 28, 1991, the veteran complained that he was in 
chronic pain due to an injury he received when he was 
employed as a postal worker.  He complained of anxiety, panic 
attacks and severe depression, poor sleep, poor appetite, low 
energy and passive suicidal ideation.  He reported he had 
taken Prozac but that it had increased his anxiety and made 
him more irritable.  He also stated that he thought he took 
"nortrip" but didn't think he took it long enough to be 
effective.  The note indicates the veteran was then currently 
on Xanax 0.5 milligrams 2-6 times per day and Halcyon 0.25 
milligrams 1-2 times per night which provided significant 
relief of symptoms.  The psychiatrist noted the veteran had 
preoccupation with physical complaints.

A September 16, 1991 note states that the veteran said he 
started "nortrip" on September 9 and that he was sleeping 
better and taking Halcion.  The veteran's mood was noted to 
be less depressed.  The veteran's appetite was described as 
fair; he stated he was consuming less alcohol, but still 
using some marijuana.  In a November 4, 1991, note, the 
veteran's VA mental health counselor R.D. indicated that the 
veteran appeared to be less depressed but  with some anxiety.  
He complained about back pain and financial concerns.

In a December 2, 1991 note, the veteran's VA psychiatrist 
indicated the veteran was "quite agitated today and angry 
stating medicine was poison."  The note states that the 
veteran became threatening to the examiner, who subsequently 
called security.  The veteran was offered hospitalization at 
VA but refused.  

(iii.)  Subsequent medical history 

A January 1992 discharge summary from a private facility 
states that the veteran was admitted on January 3, 1992 
complaining of depression and "inability to eat and sleep 
right."  The veteran stated that his depression had been 
increasing "over the last few months prior to admission and 
that he had become suicidal."  The January 1992 summary 
states that the veteran was noted to have somatic 
preoccupations, vague suicidal ideation and no apparent 
cognitive deficits.  The veteran stated that he was dependent 
on Xanax and Halcion.  The veteran was not provided either 
Xanax or Halcion during his hospitalization.  By January 6 
the veteran reported he felt much less depressed and 
suicidal, and reported that his back pain had decreased.  On 
January 8 the veteran reported that he was "sleeping and 
eating well and had no depression."  The veteran reported he 
had no suicidal ideation and was tolerating his lack of 
medicines.  He was discharged to home on January 8.  

The Board specifically notes that there is nothing in this 
hospital summary which indicates the veteran suffered any 
undue physical or mental symptoms because he was taken off of 
Halcion and Xanax.  

The veteran was provided a neuropsychological and personality 
assessment on May 21, 1992, after he complained of memory 
loss and difficulty with concentration.  The veteran stated 
that he had been in "detox, in a civilian hospital, for 
approximately 6 days and stated that he has been 'medication 
free' ever since."  
[This appears to refer to the hospitalization from January 2 
to January 8, 1992.]  The veteran further reported that after 
his discharge from detox, "things got real strange" and he 
had to quit college courses because of his memory loss and 
concentration problems.  The veteran reported that Halcion 
was the cause of his problems.

The May 1992 assessment states that "suicidal ideation was 
present throughout the testing session."  The cognitive test 
results are as follows:  "Compared to individuals his age, 
[the veteran's] general intellectual abilities are within the 
Average range . . . of cognitive functioning."  In summary, 
the report indicated that "from a neuropsychological point 
of view, [the veteran] presents a pattern of performance 
which is consistent with significant emotional 
dysfunctioning."  The report also found that "the memory 
problems reported by him are most likely due to his emotional 
dysfunctioning."  The "personality evaluation revealed an 
individual who is experiencing severe emotional distress and 
marked perceptual distortion."  It was reported that "his 
emotional dysfunctioning can lead to maladaptive behaviors in 
which the individual is a danger to himself and others."

A September 1992 psychological evaluation was performed on 
the veteran at VAMC, Gulfport Division, Biloxi, Mississippi.  
The report stated that the veteran "functions in the average 
range of intellectual ability as indicated by his achieved 
estimated average IQ on the Shipley Scale."  No organic 
impairment was indicated.  The examiners opined that although 
the veteran "may respond to therapeutic support," he is 
"unlikely to make long term changes in his personality."  
He was diagnosed with Adjustment Disorder, Depressed Mood, 
with anti-social personality features.

More recent medical records indicate ongoing psychiatric 
pathology, to include anxiety and depression and anger 
control issues, narcissistic traits, as well as vague 
complaints of physical pain.  The veteran continued to 
express concerns about prescribed medications (both as to 
their not working and as to their causing side effects).   
One example among many is a February 1998 Houston VAMC 
progress note: "he is demanding medications, and yet his 
rejection of same, and report that medications produce 
untoward side effects, has led to impression that 
psychotherapy is prime form of therapy."

In numerous VA treatment records, the veteran claimed that 
VA-prescribed Halcion had severe and long-term adverse 
consequences.  Typical is a September 1997 progress note:

[the veteran] was fairly dramatic and monopolistic of 
the group time, consuming an inordinately large amount 
of time describing in sensational terms his experiences 
with halcyon and how it had nearly killed him (this is a 
common theme with him in his clinical encounters and has 
never been verified in hospital records).    
 



Discussion

As noted above, in order to establish causation under 
38 U.S.C. § 1151, the evidence must show that VA hospital 
care or medical or surgical treatment resulted in additional 
disability.  After review of the entire claims folder, the 
Board finds that the veteran does not suffer from any 
additional disability, but rather exhibits long-standing 
symptoms which predate his psychiatric treatment at VAMC 
Philadelphia and were not worsened by such treatment.  

The Board wishes to make it clear, at the outset of its 
discussion, that the veteran appears to be sincere in his 
belief  that his physical and mental condition worsened due 
to prescription of Haldol and Xanax by VA in 1989-91.  
However, a longitudinal review of the medical record does not 
so indicate.  That is, the veteran's complaints, chiefly 
anxiety, depression and back pain, prior to VA treatment in 
1989-91 were virtually identical to those after such 
treatment in 1992; the only change was that the blame for his 
problems shifted from other entities to VA.   See Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus].

As stated in the factual background section, the evidence 
indicates that the veteran first complained of anxiety, 
depression, and paranoia in November 1973.  Those symptoms 
continued to be reported, and evidently worsened.  The 
veteran's inconsistent reporting of his own history 
complicates the record, but the mental health care providers 
who examined the veteran prior to 1989 are consistent in 
their characterization of the veteran's personality disorder 
and narcissistic tendencies, his distortion of situations and 
his tendency to blame others, and of the caregivers' concern 
for the veteran's long term prognosis.  The Board 
specifically notes that the veteran complained about the 
efficacy of his psychiatric medications on several occasions, 
including December 1973, and, by his own report, in about the 
middle of 1986.  

The Board observes that in December 1991, the veteran was 
threatening to a VA health care provider, and that security 
had to be called.  However, evidence reveals he had a long 
history of anger control issues, and one ex-wife complained 
of physical mistreatment prior to his taking Halcion and 
Xanax.
  
The veteran's presentation, according to the medical records, 
did not change substantially after VA medical treatment in 
1989-91, with the exception that he now blamed VA for his 
problems.  In short, the record indicates that after the 
veteran was prescribed Halcion and Xanax he presented with 
precisely the same symptoms he previously had presented.  

Significantly, a medical opinion dated February 2007 reached 
the conclusion that Halcion and Xanax were properly 
prescribed by VAMC Philadelphia at standard dosages for 
approved indications.  The reviewer further found that no 
medical evidence is contained in the record which indicates 
that any specific psychiatric harm was incurred by the 
veteran due to psychotropic medications prescribed by VAMC 
Philadelphia.
  
There is no competent medical evidence to the contrary.  
Support for the veteran's claim rests exclusively in his own 
statements, which are to the effect that his physical and 
psychiatric symptomatology increased due to treatment at the 
Philadelphia VAMC in 1989-91.  To the extent that the veteran 
himself believes that he has additional disability, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of additional disability.

A claimant is competent to report his own symptomatology.  
However, the veteran's testimony, which is to the effect that 
his psychiatric problems increased due to the Halcyon and 
Xanax prescribed by VA, lacks credibility in light of the 
evidentiary record as a whole.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998)  [in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence].  For example, the veteran testified about how his 
symptoms increased after he started taking Halcion and Xanax, 
yet the record evidence indicates that he was less depressed 
in September and November visits.  See Curry v. Brown,  7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]

Significantly, in two thorough psychological profiles of the 
veteran done in 1992, both assessments determined that his 
problems were due to his "significant" emotional 
dysfunctioning which "can lead to maladaptive behaviors in 
which the individual is a danger to himself and others."  VA 
medical treatment was no identified as a cause of additional 
disability.  Indeed, as discussed above a review of the 
medical evidence supports a conclusion that the veteran's 
emotional dysfuctioning long preceded the administration of 
Halcion and Xanax.

The February 2007 medical opinion makes a further significant 
point: the lack of efficacy of a psychotropic medication is 
not the same as improper prescription of that medication.  As 
the reviewing physician stated, "[T]here is no psychotropic 
medication that has been proven effective for the 
amelioration of the subjective distress, emotional 
instability, and functional impairments associated with 
characterological dysfunction."    This is consistent with 
the June 1985 letter from Dr. A.H. [several years before the 
1989-91 VA treatment] in which he stated that the veteran had 
an atypical personality disorder with narcissistic traits.  
Dr. A.H. further stated that he veteran "is inclined to 
distort various situations and to project the blame upon 
others - all of this makes [the veteran] a more difficult 
person to treat psycho-therapeutically and 
psychopharmacologically."

According to both pre- and post-treatment medical opinions, 
treatment of the veteran with medications was doomed to 
futility due to the veteran's personality disorder.  Any 
failure on the part of VA providers in 1989-91 to provide 
solutions to the veteran's myriad of concerns and complaints 
does not translate into the provision of care which resulted 
additional disability.  

The Board additionally observes that numerous post 1991 
treatment reports contain 
the veteran's statements that Halcion, e.g. "almost killed 
him".  It is now well established that information from a 
veteran which is merely transcribed by a medical professional 
still amounts only to a statement from the veteran.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that medical record containing an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described].  Not only have treating health care 
providers not endorsed the veteran's contentions, but the 
September 1997 provider quoted above expressed skepticism as 
to the veteran's reports. 

In conclusion, there is no competent medical evidence in the 
record which documents any additional disability due to VA 
medical treatment in 1989-91.  In the absence of additional 
disability, benefits  under 38 U.S.C. § 1151 may not be 
granted.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
treatment received at the Philadelphia VAMC during the period 
from April 1989 to December 1991 is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


